AMERICAN FUNDS 2/SM/ AMERICAN FUNDS 2/SM/ AMERICAN FUNDS 2/SM/ AMERICAN FUNDS 2/SM/ AMERICAN FUNDS 2/SM/ AMERICAN FUNDS 2/SM/ AMERICAN FUNDS 2/SM/ AMERICAN FUNDS 2/SM/ AMERICAN FUNDS 2/SM/ EACH A FUND OF AMERICAN FUNDS TARGET DATE RETIREMENT SERIES,/SM/ INC. Part B Statement of Additional Information February 1, 2007 (as supplemented November 19, 2007) This document is not a prospectus but should be read in conjunction with the current prospectus of American Funds Target Date Retirement Series (the "series") dated February 1, 2007. You may obtain a prospectus from your financial adviser or by writing to the series at the following address: American Funds Target Date Retirement Series Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. TABLE OF CONTENTS Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 2
